

AMENDMENT NO. 1 TO WARRANT AND EXERCISE AGREEMENT


THIS AMENDMENT NO. 1 TO WARRANT AND EXERCISE AGREEMENT, dated as of the date
provided on the signature page hereto (this “Agreement”), is entered into by and
between WorldGate Communications, Inc., a Delaware corporation (the “Company”),
and the person or entity under the heading “Holder” provided on the signature
page hereto (the “Holder”, and together with the Company, the “Parties”). All
capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them by that certain warrant to purchase common stock of the Company
issued June 23, 2004 by the Company and attached hereto as Exhibit A (the
“Warrant”).


RECITALS


A.           WHEREAS, the Warrant entitles the Holder, subject to the provisions
of the Warrant, to purchase the Warrant Shares (as defined on the signature page
hereto) at an exercise price as provided in, and as adjusted from time to time
per the terms of, the Warrant (the “Exercise Price”); and


B.           WHEREAS, in consideration for the Holder’s immediate exercise of
the right to purchase all of the Warrant Shares contemplated by the Warrant
simultaneously with the execution of this Agreement, the Company has agreed to
amend the Warrant such that the Exercise Price of the Warrant shall be equal to
the New Exercise Price (as defined on the signature page hereto); and


C.           WHEREAS, each of the Parties desires to enter into this Agreement
in order to amend the Warrant as set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the Parties agree as follows:


1.           Amendment to Exercise Price and Extension of Expiration Date. The
Exercise Price set forth in the second sentence of Section 1(a) of the Warrant
is hereby amended as of the date hereof to be the New Exercise Price (as defined
on the signature page hereto) per share of Common Stock. The definition of
Expiration Date set forth in the Warrant is hereby amended and restated to mean
“August 7, 2009”.


2.           Removal of Cashless Exercise Provisions. The Warrant is hereby
amended in its entirety to remove all references to a Cashless Exercise and all
such references shall no longer have any force or effect such that the Holder
may only exercise the Warrant and receive the Warrant Shares upon the exercise
of the Warrant by delivering immediately available funds to the Company.


3.           Consent to Amendment. In accordance with Section 13 of the Warrant,
(a) Holder hereby irrevocably consents to the amendments to the Warrant
contemplated by this Agreement and (b) Holder agrees and acknowledges that the
amendments to the Warrant contemplated by this Agreement shall not be effective
until holders of at least two-thirds (2/3) of the number of shares into which
all warrants to purchase common stock of the Company issued June 23, 2004 by the
Company are exercisable (without regard to any limitation contained in the 2004
Warrants on such exercise) have agreed to such amendments.


4.           Termination of Certain Agreements. Each of the Current Agreements,
with respect to any rights or obligations between the Parties, shall be deemed
terminated, void and of no further force and effect, and none of the Parties
shall have any further liabilities or obligations under the Current Agreements
whatsoever. For purposes of this Agreement, “Current Agreements” means the
Securities Purchase Agreement, dated June 23, 2004, by and between the Company
and the other signatories thereto, the Registration Rights Agreement, dated June
23, 2004, by and between the Company and the other signatories thereto, and any
other agreements entered into in connection with, in any way related to or
arising from the Warrant, such Securities Purchase Agreement or such
Registration Rights Agreement, other than the Warrant itself and this Agreement.

 
 

--------------------------------------------------------------------------------

 

5.           Exercise of Warrant. Holder hereby irrevocably exercises the right
to purchase all of the Warrant Shares evidenced by the Warrant. Holder intends
that payment of the Exercise Price shall be made as a Cash Exercise with respect
to all of the Warrant Shares to be issued by this exercise of the Warrant. No
later than one (1) business day after the execution of this Agreement, Holder
shall pay the sum equal to the Exercise Cash Proceeds (as defined on the
signature page hereto) to the Company by wire transfer to the following account
of the Company:


Wachovia Bank
Philadelphia, Pennsylvania 19107 USA
ABA/Sort Code no. 031 201 467
Swift Code/BIC no. PNBPUS33
For credit to account no. 200 0003 326307 WorldGate Service, Inc. Operating
Account


Holder directs that the certificates representing the Warrant Shares shall be
issued in the name of the Holder at the address provided on the signature page
hereto. Holder acknowledges and agrees that the Company shall effect delivery of
the Warrant Shares by delivering to the Holder or its nominee a physical
certificate representing such Warrant Shares and that such certificate
representing the Warrant Shares shall contain the following restrictive legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER AND
THE CORPORATION RECEIVES AN OPINION OF COUNSEL (BOTH SUCH OPINION AND SUCH
COUSEL BEING REASONABLY ACCEPTABLE TO THE CORPORATION) TO SUCH EFFECT. SUBJECT
TO COMPLIANCE WITH THE REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE PLEDGED OR
HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED
BY THE SHARES REPRESENTED BY THIS CERTIFICATE.


6.           Representations and Warranties. By executing this Agreement, Holder
represents and warrants to the Company as follows:


 
a.
The Holder hereby acknowledges and agrees that attached hereto as Exhibit A is a
true, complete and valid copy of the Warrant as currently in effect prior to the
amendment contemplated by this Agreement.



 
b.
Holder has all necessary power and authority under all applicable provisions of
law to execute and deliver this Agreement and to carry out its provisions. All
action on Holder’s part required for the lawful execution and delivery of this
Agreement has been or will be effectively taken prior to the delivery of this
Agreement by Holder.


 
 

--------------------------------------------------------------------------------

 

 
c.
Neither the execution and delivery by the Holder of this Agreement, nor the
performance of the transactions performed hereunder by the Holder, will require
any filing, consent, renegotiation or approval that has not previously been
obtained or conflict with, result in any breach of or constitute a default under
(i) any provision of any law, statute, rule or regulation, or any ruling, writ,
injunction, order, judgment or decree of any court order or other governmental
authority to which the Holder is subject, (ii) the organizational documents (if
any) of the Holder, or (iii) any contract, governmental permit or other document
to which the Holder is subject.



 
d.
The Holder is the sole record and beneficial owner of the Warrant and the Holder
has good title to the Warrant free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, conditional sales contract, transfer
restriction, right of first refusal, voting trust agreement, preemptive right,
power of attorney or other adverse claim, defect of title, limitation or
restriction of any type or nature whatsoever. No other person, firm, corporation
or other entity has any right, title, claim, or interest in, to, or respecting
any of the Warrant.



 
e.
Holder understands that the Warrant Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”). The Warrant Shares
are being acquired for Holder’s own account and not with the view to, or for
resale in connection with, any distribution other than resales made in
compliance with the Securities Act. Holder has substantial experience in
evaluating and investing in private placement transactions of securities similar
to the Company so that Holder is capable of evaluating the merits and risks of
its investment in the Company and has the capacity to protect its own interests.
Holder understands and agrees that the Warrant Shares are being offered and will
be sold in transactions in compliance with or exempt from the registration
requirements of the Securities Act based in part upon Holder’s representations
contained in this Agreement and, as a result, the Warrant Shares may only be
transferred if such securities are registered under the Securities Act or if the
transfer is exempt from registration. Holder must bear the economic risk of this
investment indefinitely unless the Warrant Shares are registered pursuant to the
Securities Act or an exemption from registration is available. Holder
understands that the Company has no present intention of registering the Warrant
Shares. Holder also understands that there is no assurance that any exemption
from registration under the Securities Act will be available and that, even if
available, such exemption may not allow the Holder to transfer all or any
portion of the Warrant Shares under the circumstances, in the amounts or at the
times the Holder might propose. Holder has been advised of or is aware of the
provisions of Rule 144 promulgated under the Securities Act as in effect from
time to time, which permits limited resale of securities purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things: the availability of certain current public information about the
Company, the resale occurring following the required holding period under Rule
144 and the number of securities being sold during any three month period not
exceeding specified limitations.



 
f.
Holder is an “accredited investor” within the meaning of Regulation D, Rule
501(a), promulgated by the Securities and Exchange Commission. Holder represents
that by reason of its or its management’s business or financial experience,
Holder has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement. Further, Holder is aware of no
publication of any advertisement in connection with the transactions
contemplated in this Agreement. Holder acknowledges that its investment in the
Company is highly speculative and entails a substantial degree of risk and
Holder is in a position to lose the entire amount of such investment.


 
 

--------------------------------------------------------------------------------

 

 
g.
Holder acknowledges that Holder has received any information requested by Holder
for Holder to make an investment decision. Holder has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company and their respective representatives and has had the opportunity to
review the Company’s operations and facilities. Holder has also had the
opportunity to ask questions of and receive answers from the Company and its
management regarding the terms and conditions of this investment. Except as
expressly set forth in this Agreement, Holder acknowledges and agrees that the
Company have made no other representation or warranty regarding the operations,
business, prospects or condition (financial or otherwise) of the Company or its
affiliates.



 
h.
Holder has had full opportunity to seek the advice of independent counsel
respecting the transactions contemplated by this Agreement and exercise of the
Warrant and the tax risks and implications thereof. Holder maintains such
Holder’s domicile (and is not a transient or temporary resident) at the address
shown on the signature page of this Agreement. There are no claims for brokerage
commission, finders’ fees or similar compensation in connection with the
transactions contemplated by this Agreement or related documents based on any
arrangement or agreement binding upon Holder.



7.           Non-Public Information. Holder acknowledges that Holder and its
representatives may receive information concerning the Company, some of which
may be deemed material non-public information, pursuant to the Confidentiality
Agreement (as defined on the signature page hereto). Holder acknowledges that
with respect to Holder and its representatives: (a) such persons and entities
are aware (and, if applicable, that its representatives and affiliates who are
apprised of this matter have been advised) that the United States securities
laws prohibit any person who has material non-public information about a company
from purchasing or selling securities of such company, or from communicating
such information to any other person under circumstances, which it is reasonably
foreseeable that such person is likely to purchase or sell such securities, and
(b) the Company is a publicly traded company listed on the OTC Bulletin Board
and that some of the information received by Holder and its representatives may
be material non-public information that would prohibit (i) such persons and
entities from entering into transactions with respect to the Company’s
securities until such material non-public information is fully disseminated in
the public domain and (ii) from communicating such information to any other
person or entity under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.


8.           Release.


 
a.
In consideration of the foregoing, Holder hereby irrevocably and unconditionally
REMISES, RELEASES AND FOREVER DISCHARGES the Company and its Related Persons
from and against any and all Claims which the Holder can, shall or may have
against the Company and its Related Persons (the “Company Released Claims”),
except with respect to the issuance of the Warrant Shares pursuant to the terms
of this Agreement.



 
b.
Holder hereby covenants not to commence or prosecute against the Company or its
Related Persons, or to cause or assist any other person or entity in commencing
or prosecuting against the Company or its Related Persons, any action or
proceeding arising out of or in any way connected with Company Released Claims,
except with respect to the issuance of the Warrant Shares pursuant to the terms
of this Agreement.


 
 

--------------------------------------------------------------------------------

 

 
c.
Holder represents and warrants to the Company that it has not assigned or
transferred, or purported to assign or transfer, voluntarily, involuntarily, or
by operation of law, any Company Released Claims, or any part or portion
thereof.



 
d.
For purposes of this Agreement,



 
i.
“Related Persons” means predecessors, successors, affiliates,
successors-in-interest, executors, heirs, administrators, receivers, trustees,
assigns, assignees and its and their insurers, officers, directors, members
(direct and indirect), partners (direct and indirect), owners, past and present
shareholders, past and present stockholders, direct or indirect subsidiaries,
employees, agents, attorneys, lenders (and agents related thereto) and/or
representatives.



 
ii.
“Claims” means actions, suits, claims, demands, debts, dues, complaints, sums of
money, accounts, reckonings, bonds, bills, specialities, covenants, contracts
(whether oral or written, express or implied from any source), agreements,
warranties, controversies, promises, judgments, extents, executions, variances,
trespasses, liabilities or obligations of any kind whatsoever, in law or equity,
and causes of action of every kind and nature, or otherwise (including, claims
for damages, costs, expenses, and attorneys’, brokers’ and accountants’ fees and
expenses) arising out of or related, directly or indirectly, to events, facts,
conditions or circumstances existing or arising from the beginning of the world,
through and until the day of date of this Agreement, whether arising in law,
admiralty, or equity or by statute, by regulation, or otherwise, whether known
or unknown, suspected or unsuspected, unanticipated as well as anticipated,
groundless or otherwise, and that now exist or may hereafter accrue based on
matters now unknown as well as known, including, without limitation, any and all
claims and demands under, related to, arising from, or in any way connected with
this Agreement, the Warrant or any of the Current Agreements.



9.           Remedies. Holder agrees to defend, indemnify and hold the Company
and its Related Persons harmless from any damages, loss, liabilities, diminution
in value of property, costs and expenses (including attorney fees and expenses)
arising out of any breach of this Agreement by Holder. All representations,
warranties, covenants or other agreements contained in this Agreement shall
survive the execution and delivery of this Agreement and the exercise of the
Warrant.


10.         Miscellaneous.


 
a.
This Agreement shall amend and is incorporated into and made part of the
Warrant. To the extent any term or provision of this Agreement may be deemed
expressly inconsistent with any term or provision in the Warrant, the terms and
provisions of this Agreement shall control. Except as expressly amended by this
Agreement, all of the terms, conditions and provisions of the Warrant are hereby
ratified and continue unchanged and remain in full force and effect.



 
b.
This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflicts of laws provisions or rule of any jurisdiction that would cause the
substantive laws of any other jurisdiction to apply. Holder hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
federal and state courts located in the city of Wilmington, Delaware for any
actions, suits or proceedings arising out of or relating to this Agreement.
Holder hereby irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement, in the
federal and state courts located in the city of Wilmington, Delaware and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.


 
 

--------------------------------------------------------------------------------

 

 
c.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Agreement, any and all agreements and instruments executed and
delivered in accordance herewith, along with any amendments hereto or thereto,
to the extent signed and delivered by means of E-mail, a facsimile machine or
other means of electronic transmission, shall be treated in all manner and
respects and for all purposes as an original signature, agreement or instrument
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.



 
d.
Notices given hereunder shall be in writing and shall be deemed to have been
duly given on the date established by the sender as having been delivered
personally, upon confirmation of receipt if sent by facsimile, on the date
delivered by a private courier as established by the sender by evidence obtained
from the courier, on the third day after the date mailed, if mailed by certified
or registered mail, return receipt requested, postage prepaid, to the party
being notified at its address or facsimile number set forth on the signature
page hereto or such other address as the addressee may subsequently notify the
other party of in writing.



 
e.
This Agreement may be amended, and any provisions hereof may be waived, only by
a writing signed by Holder and the Company. Holder may not assign this Agreement
or any of its rights hereunder without the written consent of the Company. This
Agreement shall be binding upon and inure to the benefit of Holder and the
Company and their respective successors and assigns. If any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by applicable law. No failure or delay by the
Company in exercising any right, power or privilege hereunder will operate as a
waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder. This Agreement embodies the entire agreement and
understanding of the Company and Holder with respect to the subject matter
hereof and supersedes all prior discussions, negotiations, agreements and
understandings among Holder and the Company with respect to the subject matter
hereof. Holder shall not issue any press release, make any other public
statement or otherwise disclose to any person the existence of this Agreement or
any of the terms and conditions hereof, without the prior written consent of the
Company, except to the extent legally required to make such disclosure upon the
advice of outside legal counsel.



 
f.
If the Warrant was transferred from a third party to Holder in contemplation of
entering this Agreement, the Company agrees to reimburse Holder for the transfer
fee paid by Holder to such third party.



[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of June __, 2009 by persons thereunto duly authorized.
 
COMPANY:
HOLDER:
WorldGate Communications, Inc.
     
By:_______________________
__________________________
Name:   Christopher V. Vitale
 
Title:     General Counsel and Secretary
     
Address:   3190 Tremont Avenue
Address:   __________________
                 Trevose, Pennsylvania 19053
                 __________________
Fax:          215-354-5199
Fax:          __________________
     
Social Security Number/Federal Tax ID number:
 
                 __________________
   

 
Provisions Referenced in Agreement:
 
“Warrant Shares” means _____________ shares of Common Stock.
 
“New Exercise Price” means $0.25 per share of Common Stock.
 
“Exercise Cash Proceeds” means ________________ dollars ($______________).
 
“Confidentiality Agreement” means the Confidentiality Agreement, dated June __,
2009, between the Company and Holder.


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Warrant

 
 

--------------------------------------------------------------------------------

 